Per Curiam.
This case was carefully tried and submitted to the jury. A fair question of fact was presented for its decision. The decision is not against the weight of the evidence. The charge of the learned county judge was clear. No exceptions thereto were taken by the respondent. The jury could not have
*808failed to understand the simple issue presented for its decision. While we are loth to interfere with the discretion exercised by a trial judge in setting aside a verdict, we are unable to find in this record justification for the order made. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ. Order reversed on the facts, with costs, and verdict reinstated, with costs.'